EXHIBIT 99.2 Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA 71361-5000 Tel 318 484-7400 www.cleco.com NEWS RELEASE Investor Contacts: Cleco Corporation: Analyst Inquiries: Media Contact: Ryan Gunter Dresner Companies Services Cleco Corporation (318) 484-7724 Kristine Walczak Fran Phoenix Shareholder Services: (312) 780-7205 (318) 484-7467 Rodney Hamilton (318) 484-7593 For Immediate Release Cleco Corp. CEO Mike Madison to Speak at EEI Financial Conference PINEVILLE, La., Oct. 31, 2007–Mike Madison, president and CEO of Cleco Corp. (NYSE: CNL),willspeak Tuesday, Nov. 6, 2007, at the 42nd Edison Electric Institute (EEI) Financial Conference in Lake Buena Vista,
